11/16/2020



                                                                          Case Number: DA 18-0415
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 18-0415

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CHELSEY L. FLESHER,

     Defendant and Appellant.



                                 ORDER



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until December 21, 2020, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  November 16 2020